The verdict establishes the fact that the plaintiff's services were not rendered at the request of the town, or under any contract with it therefor. The board of health did not employ the plaintiff, or attempt, as a statutory agent of the town, to pledge its credit for the plaintiff's services rendered to Owen. The board did not deem it "wise or necessary" (Laws 1899, c. 100, s. 1) to employ the plaintiff in this case at the expense of the town. Whether there was a moral obligation, under the circumstances, resting upon the board and the town to provide Owen with medical attendance during the confinement of his family in quarantine, is immaterial in this action. The town could only be liable upon a legal contract, which the case shows did not exist. French v. Benton, 44 N.H. 28; Buxton v. Chesterfield, 60 N.H. 357, 360.
Exception overruled.
All concurred.